Citation Nr: 9920867	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-44 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis with major depression prior to April 22, 
1997.

2.  Entitlement to an increased rating for anxiety neurosis 
with major depression, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for chronic 
lumbar spine disability prior to June 25, 1997.

4.  Entitlement to an increased evaluation in excess of 10 
percent for chronic lumbar spine disability prior to 
September 5, 1997.

5.  Entitlement to an increased rating for chronic low back 
pain with degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.


6.  Entitlement to an increased rating for right knee 
chondromalacia patella with osteoarthritis and history of 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 until June 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1993 from the Chicago, Illinois Regional 
Office (RO) which denied increased ratings for the service-
connected right knee, low back and psychiatric disabilities.  
A rating decision in August 1998 increased the evaluation for 
anxiety neurosis with major depression to 30 percent, 
effective from April 22, 1997, and awarded compensable 
evaluations of 10 percent and 20 percent for the low back 
disability, effective from June 25, 1997 and September 5, 
1997, respectively.

After a review of the evidence, the Board is of the opinion 
that the issues of entitlement to increased ratings for 
anxiety neurosis with major depression will be addressed in a 
REMAND following the ORDER portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the symptoms associated with his 
service-connected right knee and low back disabilities are 
more severely disabling than reflected by the currently 
assigned disability evaluations and warrant higher ratings. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's low back and right knee 
appeals has been obtained by the RO.

2.  The service-connected low back disability was manifested 
by occasional complaints of pain without evidence of 
objective pathology or functional loss prior to June 25, 
1997.

3.  The service-connected lumbar spine disability was 
manifested by complaints of chronic pain and evidence of no 
more than slight limitation of motion prior to September 5, 
1997.

4.  Chronic lumbar pain with degenerative arthritis of the 
lumbar spine is currently manifested by no more than moderate 
limitation of motion, and reported complaints of pain; no 
muscle spasm, listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion is clinically indicated. 

5.  Right knee chondromalacia patella with osteoarthritis and 
history of sprain is manifested by noncompensable limitation 
of motion, crepitus and reported complaints of pain, 
swelling, locking and giving way which may reasonably be 
consistent with slight impairment.

6.  Recurrent subluxation or lateral instability has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero percent 
effective prior to June 25, 1997 for low back disability have 
not been met.  38 U.S.C.A §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.44, 4.71a, Diagnostic Codes 5292-5295 (1998).

2.  The criteria for a rating in excess of 10 percent 
effective prior to September 5, 1997 for low back disability 
have not been met.  38 U.S.C.A §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292-5295 (1998).  

3.  The criteria for a rating in excess of 20 percent for 
chronic lumbar pain with degenerative arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (1998).

4.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia patella with osteoarthritis and 
history of sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings for his service-connected low back and right knee 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claims are well grounded because he has service-connected 
disabilities and evidence is of record that he claims shows 
exacerbation of those disorders.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A noncompensable 
evaluation is warranted for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, including recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
evaluation is warranted if flexion of the leg is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
of the leg is limited to 30 degrees.  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

As well, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in 
addition to applying schedular criteria, the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.  It was 
determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21 (1998)) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1997).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's 
most recent claim for increased disability of the low back 
and right knee was received in August 1993.  Consequently, 
the appellant's clinically demonstrated disability status 
from August 1992 is of primary concern, considered in 
conjunction with his medical history prior thereto.  38 
C.F.R. § 3.400(o)(2) (1998).

1.  Entitlement to a compensable evaluation for chronic 
lumbar pain with degenerative arthritis of the lumbar spine 
prior to June 25, 1997. 

A claim for an increased rating for service-connected low 
back disability was received in August 1993.  By rating 
action dated in August 1998, the zero percent disability 
evaluation in effect for chronic lumbar pain with 
degenerative arthritis of the lumbar spine was increased to 
10 percent disabling effective from June 25, 1997.  The Board 
must now determine whether the appellant was entitled to a 
compensable evaluation dating back to the receipt of his 
claim in August 1993.

The veteran was afforded a VA examination of the spine in 
September 1993 and complained of pain at the level of L3-4.  
No muscle spasm was appreciated and no scoliosis was 
observed.  It was reported that he was able to bend over to 
90 degrees and backward to 30 degrees.  Side bending and 
rotation were to 35 degrees and 40 degrees, respectively.  An 
X-ray of the lumbar spine was interpreted as normal.  VA 
outpatient clinic notes dated between August 1992 and 1994 
show no treatment for back complaints. 

The veteran testified upon personal hearing on appeal in 
August 1996 that he had back pain all the time, especially in 
cold and wet weather.  

The appellant was afforded VA examination of the spine in 
June 1997 and complained of chronic back pain with occasional 
radicular symptomatology and lower extremity numbness.  He 
stated that back pain episodes were becoming more frequent.  
Examination disclosed that forward flexion, backward 
extension, left lateral flexion and right lateral flexion 
were to 75, 10, 20 and 15 degrees, respectively.  Rotation 
was 10 degrees, bilaterally.  It was noted that there was 
some evidence of pain on motion, but that there were no 
postural abnormalities, or deformity.  Straight leg raising 
was negative.  It was reported that the appellant was unable 
to heel or toe walk.  No neurologic deficit was found.  A 
diagnosis of chronic low back pain, by history, worse than in 
1993 as evidenced by increase in frequency of episodes of 
pain was rendered.  

The evidence reflects that when the appellant's claim for an 
increase in low back symptomatology was received in August 
1993, the subsequent clinical evidence reflects that no 
objective findings of low back pathology were elicited upon 
subsequent VA clinical evaluation in September 1993.  Range 
of motion was shown to be full and X-rays studies were 
normal.  The record reflects that the appellant was shown to 
have complaints of back pain at that time.  However, careful 
review of the outpatient clinical records dating from August 
1992 shows that although he was treated regularly for knee 
pain and was even hospitalized in October 1993 at the VA for 
such, there were no recorded complaints, symptoms or findings 
referable to the back during that time frame.  It is 
demonstrated that when the appellant underwent VA examination 
in June 1997, range of motion was then shown to be reduced 
and a chronic pain process was diagnosed, thereby warranting 
a compensable evaluation. 

The Board has carefully considered the evidence during the 
applicable review period and the holding of DeLuca v. Brown 
in this regard.  However, in view of the lack of any 
documented chronic pain process resulting in functional loss, 
as well the absence of any objective manifestations of low 
back pathology during the relevant time frame, it is found 
that the noncompensable evaluation adequately contemplated 
any and all disability associated with the low back disorder 
prior to VA examination on June 25, 1997.  Consequently, it 
is concluded that the veteran is not entitled to a rating in 
excess of zero percent for his service-connected low back 
disability prior to June 25, 1997.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for chronic lumbar disc disability prior to September 
5, 1997.

By rating action dated in August 1998, the 10 percent 
disability evaluation in effect for chronic lumbar spine 
disability was increased to 20 percent disabling from 
September 1997.

During the interim between VA examination on June 25, 1997 
and VA examination on September 5, 1997, there is no 
documentation of record which indicates any worsening of low 
back symptomatology and/or pathology.  The Board thus finds 
under the circumstances, that it was not until the September 
5, 1997 examination that clinical evidence of an increase in 
the low back disorder was demonstrated.  Consequently, it is 
found that the veteran is not entitled to a rating in excess 
of 10 percent for his service-connected low back disability 
prior to September 5, 1997 under any applicable rating 
criteria or considerations, including DeLuca.  

3.  Increased evaluation in excess of 20 percent for low back 
disability

The veteran was afforded a VA examination of the lumbar spine 
in September 1997.  Forward flexion, backward extension, left 
lateral flexion, right lateral flexion, left rotation and 
right rotation were to 60, 10, 25, 15, 30 and 15 degrees, 
respectively.  It was reported that all rotational movement 
of the back caused severe pain radiating into the left hip.  
An X-ray of the lumbar spine disclosed hypertrophic spurs at 
L4-5.

The appellant also underwent a peripheral nerve examination 
in September 1997 which revealed that the spine was straight 
without evidence of visible paravertebral spasm.  No 
tenderness or nodularity was elicited.  The veteran was found 
to be able to flex to 80 degrees without discomfort.  
Extension was limited to 15 degrees.  It was noted that he 
could twist on either side from 30 to 35 degrees, and tilt to 
either side from 30 to 35 degrees.  It was reported that 
straight leg raising could be achieved to 90 degrees, 
bilaterally, without flip or bowstring phenomenon.

The evidence in this regard demonstrates that the low back 
range of motion in September 1997 had declined since a prior 
examination the previous June.  As well, it was noted on the 
latter VA evaluation that all rotational movement of the back 
caused severe pain radiating into the left hip and that an X-
ray of the lumbar spine now disclosed degenerative changes.  

A review of the most recent clinical evidence with respect to 
the low back discloses that the veteran's service-connected 
low back disability is primarily manifested by complaints of 
ongoing pain and degenerative changes.  The record reflects 
that on most VA recent examination of the low back in 
September 1997, the veteran was found to have reduced range 
of motion in practically all dimensions and complained of 
chronic pain.  However, the Board finds that he does not meet 
the criteria for an evaluation in excess of 20 percent.  
Specifically, it is not demonstrated that there is evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
narrowing or irregularity of the joint space.  It is also not 
shown that there is abnormal mobility on forced motion.  The 
Board notes that no postural or gait abnormality has been 
observed, and that no neurologic deficit is clinically 
indicated.  It is demonstrated that range of motion, when 
compared to the accepted normal values in this respect, may 
be considered as no more than moderate on the whole.  It is 
also shown that no muscle spasm has been elicited upon 
examination.  On the basis of the evidence of record, the 
Board concludes that the veteran's lumbosacral spine 
disability under the provisions of Diagnostic Codes 5003, 
5010 and 5295 warrants no more than the 20 percent evaluation 
currently in effect, which also adequately contemplates any 
and all functional impairment occasioned by pain in 
accordance with DeLuca.  Absent findings of any additional 
objective manifestations of more severe pathology, an 
evaluation in excess of 20 percent for lumbosacral strain is 
not warranted.  Moreover, the veteran demonstrated 
significant retained flexion, rotation and lateral bending on 
most recent neurologic evaluation.  As such, severe 
limitation of motion of the lumbar spine has not been shown 
so as to warrant a higher evaluation under the provisions of 
Diagnostic Code 5292.  

The Board has considered the doctrine of benefit of the doubt 
as to this issue but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.

2.  Increased rating for right knee disorder.

The veteran was afforded a VA examination in August 1993 and 
complained of constant right knee pain with buckling and 
occasional locking.  He indicated he had missed five days of 
work in the last 12 months on account of the knee.  Some 
momentary limping on the right was reported.  Upon physical 
examination, it was observed that there was a decrease in 
right thigh muscle circumference.  Crepitus was noted on 
passive flexion and extension, and there was some tenderness 
on palpation over the median joint line.  No instability was 
elicited.  McMurray's sign was positive.  Flexion was 110 
degrees.  A diagnosis of degenerative joint disease with 
decreased medial compartment of the right knee, symptomatic, 
with decreased thigh muscle circumference was rendered.  

On VA orthopedic examination in September 1993, it was noted 
that gait was normal and that the veteran was able to tiptoe, 
heel walk and squat.  Deep tendon reflexes were equal and 
there was full pinprick sensation in both lower extremities.

VA outpatient clinic records dated between 1992 and 1994 were 
subsequently received showing that the appellant underwent 
right knee arthroscopy with chondroplasty in October 1993 for 
chronic right knee pain.

The appellant testified upon personal hearing on appeal in 
August 1996 that right knee surgery had relieved his symptoms 
for a few months, but that his pain had returned and was 
increasing in intensity to the point that he believed another 
operation would have to be performed.  He related that he had 
to wear a knee brace occasionally in order to function.  He 
said that the knee swelled at least once a week and gave way 
at times, and indicated he had problems with climbing stairs 
and bending.  

Submitted at the hearing were clinical records from P. 
Zimmerman, M.D., dated between February and March 1996 
indicating that the veteran received treatment after knee 
injury for symptoms diagnosed as acute knee strain.  

On VA orthopedic examination in June 1997, the veteran had 
subjective complaints of right knee swelling, locking, 
popping, giving way, and chronic instability with ambulation.  
Examination disclosed no swelling or mediolateral 
instability.  There was mild crepitus with flexion and 
extension.  The Lachman and McMurray tests were negative.  
Flexion of the right knee was 105 degrees and extension was 
zero degrees.  

The appellant was most recently afforded a VA examination of 
the right knee in September 1997.  He complained of constant 
pain.  Flexion and extension were to 105 and 8 degrees, 
respectively, with pain at extremes of motion.  

Analysis

The record reflects that while the appellant is shown to 
complain of swelling, giving way, buckling, locking, and 
increased symptoms upon activity, the objective clinical 
evidence of record does not reflect those symptoms.  As well, 
there has been no evidence of effusion.  He indicates that he 
occasionally has to wear a brace, but there is no current 
clinical indication of recurrent subluxation or lateral 
instability.  The veteran is observed to walk essentially 
normally, although he relates that he has an occasional limp.  
As such, impairment of the right knee manifested by recurrent 
subluxation or lateral instability has not been demonstrated 
so as to warrant a separate compensable evaluation under the 
provisions of Diagnostic Code 5257.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

It is observed, however, that radiological studies of the 
right knee indicate that there is a significant degenerative 
process and veteran complains of constant pain.  The Board 
notes that range of motion is somewhat diminished, but does 
not approach the extent for a 20 percent disability rating 
under any applicable rating criteria.  No ankylosis is 
demonstrated.  On the basis of the evidence of record, the 
Board is thus of the opinion that the veteran's objective 
symptoms of crepitus and limitation of motion, when 
considered in conjunction with his reported complaints of 
pain, warrant no more than the 10 percent evaluation 
currently in effect.  In view of such, the Board finds that 
the current disability rating takes into account any and all 
functional impairment which may be occasioned by pain, 
weakness and fatigability in accordance with DeLuca.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the right knee 
and lumbar spine disabilities discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

A compensable evaluation for lumbar spine disability prior to 
June 25, 1997 is denied.

An evaluation in excess of 10 percent for chronic lumbar disc 
disability prior to September 5, 1997 is denied.


An evaluation in excess of 20 percent for chronic low back 
pain with degenerative arthritis of the lumbar spine is 
denied.

An increased rating for right knee chondromalacia patella 
with osteoarthritis and history of sprain is denied.  


REMAND

A review of the record discloses that the veteran's 
psychiatric status was most recently evaluated by the VA in 
April 1997.  The Board observes, however, that in 
correspondence dated in September 1998 from the RO to the 
accredited representative it was advised that in view of the 
fact that the appellant had not had a VA mental evaluation 
for almost 17 months, the RO was prepared to consider 
outpatient treatment records or to schedule another 
examination if the claim were to be reopened.  It appears 
that there was no response from the representative at that 
time, although the veteran wrote in a letter received in 
September 1998 that he wished to continue the appeal with 
respect to his psychiatric disorder.  The Board now observes 
that in the Informal Hearing Presentation of December 1998, 
the representative requests that the case be remanded for 
further development on the issue of an increased rating for 
the service-connected psychiatric disorder.

It is also noted that VA outpatient clinic records reflect 
that the appellant received some treatment for psychiatric 
symptomatology between 1993 and 1994.  The Board is of the 
opinion that additional clinical information in this regard, 
if any, should be requested and secured.  

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  The RO should obtain a copy of all 
reports of VA mental health clinic treatment 
of the veteran from 1992, including 
inpatient, outpatient and/or therapy records, 
not already of record, and associate such 
with the claims file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected anxiety neurosis with 
major depression.  All necessary tests 
and studies, including appropriate 
psychological studies should be 
performed, if determined to be necessary 
by the psychiatrist.  The report of the 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than anxiety neurosis 
with major depression, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which the 
service-connected anxiety neurosis with 
major depression affects occupational and 
social functioning.  

A multi-axial assessment should be conducted, 
and a thorough discussion of Axis IV 
(psychosocial and environmental problems) and 
Axis V (Global Assessment of Functioning 
(GAF) score), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder and a copy of this remand 
must be made available to the psychiatrist 
for review in conjunction with the 
examination.  It should be indicated by the 
examiner whether the claims folder has been 
reviewed.  The complete rationale any opinion 
expressed must be set forth in a legible 
report.  Prior to the examination, the RO 
must inform the veteran, in writing, of all 
consequences of his failure to report for the 
examination in order that he may make an 
informed decision regarding his participation 
in said examination.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent for 
anxiety neurosis with major depression prior 
to April 22, 1997, and in excess of 30 
percent from April 22, 1997.  If any 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



